DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on June 30, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation should read “comprises:” and “in the second active region”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the limitation should read “an insulation material”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the “,” after “the DTI structure” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0243694 A1 to Ihara (“Ihara”).											As to claim 1, Ihara discloses an image sensing device, comprising: a substrate (3) configured to provide pixel regions (UP) that are separated from one another by a first isolation structure (11) including a shallow trench isolation (STI) structure or a deep trench isolation (DTI) structure, each pixel region (UP) including a first active region (at TG) and a second active region (at 15) that are electrically isolated by a second isolation structure (14) structured without the STI structure and the DTI structure, and wherein each pixel region (UP) comprises : a photoelectric conversion element (PD) disposed under a well region (PW) in each of the pixel regions (UP), the well region (PW) disposed in the substrate (3) and having impurities with a first conductivity type (p); a floating diffusion (FD) region (FD) and a first transistor (Tx) that are disposed in each of the pixel regions (UP) and in the first active region (at TG) positioned in an upper region of the well region (PW); and a second transistor (15) disposed in each of the pixel regions (UP) and in a second active region (at 15) that is positioned in the upper region of the well region (PW) and electrically isolated from the first active region (at TG) by the second isolation structure (14), and wherein the second isolation structure (14) is disposed in the well region (PW) to contact a top surface (3a) of the substrate (3) and the entire second isolation structure (14) is configured as an impurity region (channel stop layer) that has impurities with the first conductivity type (p), the impurity region (channel stop layer) located within a predetermined depth from the top surface (3a) of the substrate (3) to contact the top surface (3a) of the substrate (3) (See Fig. 1, Fig. 2, Fig. 3, Fig. 8, Fig. 18, Fig. 19, ¶ 0047, ¶ 0048, ¶ 0049, ¶ 0050, ¶ 0053, ¶ 0060, ¶ 0075, ¶ 0076, ¶ 0077, ¶ 0079, ¶ 0080).							As to claim 2, Ihara further discloses wherein the first isolation structure (11) includes insulation material (25) disposed in a trench (52a) formed by etching of the substrate (3) (See Fig. 18, ¶ 0053, ¶ 0079) (Notes: “formed by etching” is a product-by-process limitation).												As to claim 3, Ihara further discloses wherein the first isolation structure (11) passes through the substrate (3), and has a shape that surrounds each of the pixel regions (UP) (See Fig. 2, Fig. 3, Fig. 18, ¶ 0049, ¶ 0053).						As to claim 4, Ihara further discloses wherein the first conductivity type (p) is P-type (See ¶ 0049).											As to claim 5, Ihara further discloses wherein the first transistor (Tx) includes: a transfer transistor (Tx) configured to transmit photocharges generated by the photoelectric conversion element (PD) to the floating diffusion (FD) region (FD) (See Fig. 1, Fig. 3, Fig. 18, ¶ 0047, ¶ 0048).									As to claim 6, Ihara further discloses wherein the second transistor (15) includes at least one of: a reset transistor (15) configured to initialize the floating diffusion (FD) region (FD) in response to a reset signal; a source follower transistor (15) configured to generate a pixel signal corresponding to photocharges stored in the floating diffusion (FD) region (FD); or a selection transistor (15) configured to output the pixel signal to a column line in response to a selection signal (See Fig. 1, Fig. 3, Fig. 18, ¶ 0047, ¶ 0048, ¶ 0050).													As to claim 10, Ihara further discloses wherein some of the pixel regions (UP) include floating diffusion (FD) regions (FD) that are located around corner regions of each of the some of the pixel regions (UP) (See Fig. 2) (Notes: “around” is interpreted as adjacent. Since the FDs are closer to the corner regions, the limitation is met).		As to claim 12, Ihara further discloses wherein the first transistor (Tx) includes: a vertical gate (TG) that couples the photoelectric conversion element (PD) to the floating diffusion (FD) region (FD) through a vertical channel (See Fig. 1, Fig. 3, Fig. 18, ¶ 0047, ¶ 0048, ¶ 0050).											As to claim 14, Ihara further discloses wherein the first active region (at TG), the second active region (at 15), and the second isolation structure (14) are located over the photoelectric conversion element (PD) (See Fig. 18, ¶ 0076).				As to claim 15, Ihara discloses an image sensing device, comprising: a pixel region (UP) disposed in a substrate (3) and configured to generate an electrical signal in response to incident light, the pixel region (UP) separated from another pixel region (UP) by a first isolation structure (11) including a shallow trench isolation (STI) structure or a deep trench isolation (DTI) structure; a first active region (at TG) and a second active region (at 15) that are disposed in a well region (PW) of the substrate (3) and electrically isolated from each other by a second isolation structure (14) disposed in the well region (PW) and structured without the STI structure and the DTI structure ,; a first transistor (Tx) disposed in the first active region (at TG); and a second transistor (15) disposed in the second active region (at 15), wherein the entire second isolation structure (14) is configured as an impurity region (channel stop layer) that has impurities with a first conductivity type (p) and is located within a predetermined depth from a top surface (3a) of the substrate (3) to contact the top surface (3a) of the substrate (3) (See Fig. 1, Fig. 2, Fig. 3, Fig. 8, Fig. 18, Fig. 19, ¶ 0047, ¶ 0048, ¶ 0049, ¶ 0050, ¶ 0053, ¶ 0060, ¶ 0075, ¶ 0076, ¶ 0077, ¶ 0079, ¶ 0080).								As to claim 16, Ihara further discloses wherein the first transistor (Tx) includes: a transfer transistor (Tx) configured to transmit photocharges generated by a photoelectric conversion element (PD) to a floating diffusion (FD) region (FD) (See Fig. 1, Fig. 3, Fig. 18, ¶ 0047, ¶ 0048).												As to claim 17, Ihara further discloses wherein the second transistor (15) includes at least one of: a reset transistor (15) configured to initialize the floating diffusion (FD) region (FD) in response to a reset signal; a source follower transistor (15) configured to generate a pixel signal corresponding to the photocharges stored in the floating diffusion (FD) region (FD); or a selection transistor (15) configured to output the pixel signal to a column line in response to a selection signal (See Fig. 1, Fig. 3, Fig. 18, ¶ 0047, ¶ 0048, ¶ 0050).											As to claim 18, Ihara further discloses wherein: the first conductivity type (p) is P-type and the impurity region (channel stop layer) is disposed in an upper region of the well region (PW), the impurity region (channel stop layer) having a predetermined depth (See Fig. 18, ¶ 0049, ¶ 0076).										As to claim 19, Ihara further discloses wherein the pixel region (UP) is surrounded by the isolation structure (11) (See Fig. 2, Fig. 3, Fig. 18, ¶ 0049, ¶ 0053).		As to claim 20, Ihara further discloses wherein the impurity region (channel stop layer) is disposed without overlapping a trench isolation structure (11) that passes through the substrate (3) (See Fig. 18).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0243694 A1 to Ihara (“Ihara”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0102392 A1 to Hwang (“Hwang”). The teaching of Ihara has been discussed above.												As to claim 7, although Ihara discloses the first active region (at TG), the second active region (at 15), and the second isolation structure (14) (See Fig. 2, Fig. 3, Fig. 18), Ihara does not specifically disclose further comprising: a tap region disposed in each of the pixel regions and configured to be isolated from the first active region and the second active region by the second isolation structure.						However, Hwang does disclose a ground/VSS (216) that is a tap region (216) disposed in each of the pixel regions and configured to be isolated from the first active region (208) and the second active region (210) by the second isolation structure (204) (See Fig. 3, Fig. 5, ¶ 0060, ¶ 0062, ¶ 0063, ¶ 0064, ¶ 0065).						In view of the teachings of Ihara and Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ihara to have the ground as a tap region disposed in each of the pixel regions and configured to be isolated from the first active region and the second active region by the second isolation structure because the tap region that has a higher impurity doping concentration in the well region may receive and be set up with the ground voltage to control the well region (See Hwang ¶ 0065).					As to claim 8, Ihara in view of Hwang further discloses wherein: the tap region (216) is located adjacent to the first active region (at TG/208) in a first direction; and the second active region (at 15/210) is located adjacent to the first active region at (TG/208) in a second direction perpendicular to the first direction (See Ihara Fig. 2, Fig. 3 and Hwang Fig. 3) (Notes: the limitation “adjacent” is broadly interpreted such that the limitation is met).		
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0243694 A1 to Ihara (“Ihara”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0220093 A1 to Murao et al. (“Murao”). The teaching of Ihara has been discussed above.										As to claim 9, although Ihara discloses wherein the pixel regions (UP) are arranged in a matrix structure including rows and columns to form a pixel group (See Fig. 2, ¶ 0049), Ihara does not further disclose wherein the pixel regions include first to sixth pixels which are arranged in a matrix structure including 3 rows and 2 columns to form a pixel group, wherein, in the pixel group, the floating diffusion (FD) regions in the first to fourth pixels are arranged next to one another and the second transistors in the third to sixth unit pixels are arranged next to one another.					However, Murao does disclose wherein the pixel regions (CHIP A) include first to sixth pixels which are arranged in a matrix structure including 3 rows and 2 columns to form a pixel group, wherein, in the pixel group, the floating diffusion (FD) regions (FD) in the first to fourth pixels are arranged next to one another and the second transistors (RST/AMI/SEL) in the third to sixth unit pixels are arranged next to one another (See Fig. 14, Fig. 23, ¶ 0112) (Notes: the limitation “next” is defined as adjacent to; nearest: by DICTIONARY.COM such that the limitation is met).						In view of the teachings of Ihara and Murao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ihara to have wherein the pixel regions include first to sixth pixels which are arranged in a matrix structure including 3 rows and 2 columns to form a pixel group, wherein, in the pixel group, the floating diffusion (FD) regions in the first to fourth pixels are arranged next to one another and the second transistors in the third to sixth unit pixels are arranged next to one another because such an arrangement in combination with converter circuits allows the pixel signals to be converted sequentially into digital values all at once at each output timing in the image sensing device (See Murao ¶ 0112).													As to claim 11, although Ihara discloses wherein: floating diffusion (FD) regions (FD), first transistors (Tx), and second transistors (15) are arranged adjacent to each other in a first direction or in a second direction perpendicular to the first direction (See Fig. 1, Fig. 2, Fig. 3, Fig. 18, ¶ 0047, ¶ 0048, ¶ 0050), Ihara does not further disclose wherein: floating diffusion (FD) regions, first transistors, and second transistors are arranged symmetrical with respect to a boundary between two adjacent pixel regions that are adjacent to each other in a first direction or in a second direction perpendicular to the first direction.										However, Murao does disclose wherein: floating diffusion (FD) regions (FD), first transistors (TX), and second transistors (RST/AMI/SEL) are arranged symmetrical with respect to a boundary between two adjacent pixel regions (CHIP A) that are adjacent to each other in a first direction or in a second direction perpendicular to the first direction (See Fig. 14, Fig. 23, ¶ 0112) (Notes: the limitation “adjacent” is defined as lying near, close, or contiguous; adjoining; neighboring: by DICTIONARY.COM such that the limitation is met).										In view of the teachings of Ihara and Murao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ihara to have wherein: floating diffusion (FD) regions, first transistors, and second transistors are arranged symmetrical with respect to a boundary between two adjacent pixel regions that are adjacent to each other in a first direction or in a second direction perpendicular to the first direction because such an arrangement in combination with converter circuits allows the pixel signals to be converted sequentially into digital values all at once at each output timing in the image sensing device (See Murao ¶ 0112).

Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yamakawa (US 2016/0020237 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815